Citation Nr: 1748797	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a nerve disability, to include as secondary to mustard gas exposure or back, neck, and leg trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and his son


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in August 2010.

The claim on appeal was previously remanded by the Board for additional development in December 2010 and January 2012.

The Board notes that the Veteran has appealed additional claims not listed on the title page.  However, such claims are not addressed in this decision as they are pending a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The record on appeal is currently missing documents previously located in the Veteran's claims file and Board decisions are based on a review of the entire record.  See 38 C.F.R. § 19.7.

In this regard, the record contains a finding by the RO in November 2015 that documents previously associated with the record are not located in the Veteran's electronic file and that such documents may be located in another location.  Despite this finding, it does not appear that the appropriate steps were followed to attempt to locate any missing contents of the claims file or notify the Veteran of the missing records and request that he submit copies of any relevant evidence or documentation pursuant to the Veterans Benefits Administration Manual (VBA) M21-1.  See VBA Manual M21-1 III.ii.4.D.1.b.  Accordingly, on remand, the RO should take the appropriate steps to notify the Veteran and request any additional records he may have.

In addition, while on remand updated VA treatment records should be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from January 2017.

2.  Take all procedurally appropriate actions to locate all missing contents of the original claims folder or, if necessary, rebuild any missing contents of the claims file pursuant to VBA Manual M21-1, III.ii.4.D.1.b.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran. 

All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.

3.  Thereafter, readjudicate the appeal.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

